 

 

--------------------------------------------------------------------------------


FORM OF WARRANT




THESE SECURITIES, INCLUDING THE COMMON STOCK ACQUIRABLE UNDER THIS WARRANT, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 




Warrant To Purchase Common Stock
SinoCoking Coal and Coke Chemical Industries, Inc.




Warrant No.:                                   [__________]
Issuance Date:                                March 11, 2010 (“Issuance Date”)
Warrant Shares:                             [__________]
Exercise Price:                                 $12.00 per share


SinoCoking Coal and Coke Chemical Industries, Inc., a Florida corporation,
hereby certifies that for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, [NAME OF PURCHASER], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at an
exercise price of Twelve Dollars ($12.00) per share (subject to adjustment as
provided below), upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof, but not after 11:59 p.m., Pacific Time, on March 10, 2015 (the
“Expiration Date”), the number of fully paid nonassessable shares of Common
Stock determined in accordance with Section 1(a) below which shall upon initial
issuance of this Warrant equal 50% times the number of shares of Common Stock
purchased by the Holder under the Securities Purchase Agreement (the “Warrant
Shares”).  Capitalized terms used in this Warrant that are not defined herein
shall have the same meanings as set forth in the Securities Purchase
Agreement.  This Warrant is one of a series of warrants to purchase Common Stock
(the “Warrants”) issued pursuant to Section 1 of that certain Securities
Purchase Agreement, dated as of March 10, 2010 (the “Subscription Date”), by and
among the Company and the Purchasers who are signatories thereto (the
“Purchasers”) referred to therein (the “Securities Purchase Agreement”).
 
1.      EXERCISE OF WARRANT.
 
(a)           Warrant Shares. This Warrant shall be exercisable for up to
[_____] shares of Common Stock until the Expiration Date.





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

(b)           Mechanics of Exercise.  Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(g)), this
Warrant may be exercised by the Holder on any day on or after the date hereof,
in whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant and (ii) payment to the Company of an amount equal to the
applicable Exercise Price multiplied by the number of Warrant Shares as to which
this Warrant is being exercised (the “Aggregate Exercise Price”) in cash or by
wire transfer of immediately available funds.  The Holder shall not be required
to deliver the original Warrant in order to effect an exercise
hereunder.  Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares.  On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (the “Exercise Delivery Documents”), the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder and the Company’s transfer
agent (the “Transfer Agent”).  On or before the third Business Day following the
date on which the Company has received all of the Exercise Delivery Documents
(the “Share Delivery Date”), the Company shall issue and dispatch by overnight
courier to the address as specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  Upon delivery of the Exercise Notice and
Aggregate Exercise Price referred to in clause (ii) above, the Holder shall be
deemed for all corporate purposes to have become the holder of record of the
Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1(b) and the number of Warrant Shares represented by this
Warrant submitted for exercise is greater than the number of Warrant Shares
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised.  This Warrant may not be exercised for less
than 100 shares (as appropriately adjusted for stock splits, combinations and
similar events).  No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.
 
(c)           Exercise Price.  For purposes of this Warrant, “Exercise Price”
means Twelve  U.S. Dollars ($12.00) per share, subject to adjustment as provided
herein.
 
(d)           Cashless Exercise.  If at any time after the one year anniversary
of the date of the Issuance Date, there is no effective Registration Statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder, then this Warrant may also be exercised at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a certificate for the number of Warrant Shares according to the following
formula:
 





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 
         

 
X=
Y (A -B)
    A



  Where
X=
the number of Warrant Shares to be issued to the Holder

 
 
Y=
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise, or if only a portion of the Warrant is being
exercised, the portion of the Warrant being exercised (at the date of such
calculation)

 
 
A=
the VWAP on the Trading Day immediately preceding the date of the Company’s
receipt of such election

 
 
B=
the Exercise Price of this Warrant, as adjusted

 
For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the daily volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the applicable stock market or exchange (“Trading
Market”) on which the Common Stock is then listed or quoted as reported by
Bloomberg L.P.; or, of not so listed or quoted, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Purchasers of a majority in interest of the Securities then outstanding
and reasonably acceptable to the Company, the fees and expenses of which shall
be paid by the Company.  “Trading Day” any day on which the Trading Market is
open, and from 9:30 a.m. to 4:02 p.m. New York City time, except for abbreviated
sessions declared by the Trading Market.
 
(e)      Mandatory Exercise of Warrant.  Subsequent to the six-month anniversary
of this Warrant, if during any consecutive 10 trading day period, the Common
Stock of Company closes at a price equal to at least 150% of the Exercise Price
(“Trading Price”) and has an average trading volume of at least 150,000 shares
of Common Stock (as adjusted for any stock splits, stock dividends, combinations
and the like) per trading day, so long as the applicable Warrant Shares are
registered, then the Company may call the Warrant by providing written notice to
the Holder, and the Warrant shall be required to be exercised.
 
If Company has called the applicable Warrants, then Holder shall exercise such
Warrants at the Exercise Price.  If Holder does not exercise such Warrants when
called within 10 days of receiving notice, then such Warrants shall immediately
expire after such 10 day period; provided, however, that subsection (e) shall
not be applicable to the extent (but only to the extent) that such exercise
would cause Holder to exceed the beneficial ownership amount set forth in
subsection (g) below.
 


 





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

(f)           Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
(g)      Beneficial Ownership Restrictions.  Notwithstanding the provisions of
this Warrant, the Securities Purchase Agreement or of the other Transaction
Agreements, in no event shall the Holder be entitled to exercise this Warrant,
or shall the Company have the obligation to issue shares upon such exercise of
all or any portion of this Warrant to the extent that, after such exercise the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unexercised portion of the
Warrants or other rights to purchase Common Stock or through the ownership of
the unconverted portion of convertible securities), and (2) the number of shares
of Common Stock issuable upon the exercise of the Warrants with respect to which
the determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 9.99% of the outstanding
shares of Common Stock (after taking into account the shares to be issued to the
Holder upon such exercise).  For purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”).  The Holder, by its acceptance of this Warrant, further agrees that if
the Holder transfers or assigns any of the Warrants to a party who or which
would not be considered such an affiliate, such assignment shall be made subject
to the transferee’s or assignee’s specific agreement to be bound by the
provisions of this Section 1(g) as if such transferee or assignee were the
original Holder hereof.
 
2.      ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.  The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time, if
the Company at any time on or after the Closing Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased.  If
the Company at any time on or after the Closing Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased.  Any adjustment
under this Section 2(a) shall become effective at the close of business on the
date the subdivision or combination becomes effective.
 
3.      NONCIRCUMVENTION.  The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder.  Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, a sufficient number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).
 





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

 
4.      WARRANT HOLDER NOT DEEMED A SHAREHOLDER.  Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a shareholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a shareholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this Section 4, the Company shall provide the Holder
with copies of the same notices and other information given to the shareholders
of the Company generally, contemporaneously with the giving thereof to the
shareholders.
 
5.      REISSUANCE OF WARRANTS.
 
(a)      Transfer of Warrant.  If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 5(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less then the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 5(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.  Applicable transfer taxes, if any,
shall be paid by the Holder.
 
(b)      Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 5(d)) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
(c)      Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

 
(d)      Issuance of New Warrants.  Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to Section
5(a) or Section 5(c), the Warrant Shares designated by the Holder which, when
added to the number of shares of Common Stock underlying the other new Warrants
issued in connection with such issuance, does not exceed the number of Warrant
Shares then underlying this Warrant), (iii) shall have an issuance date, as
indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.
 
6.      NOTICES.  Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
the Securities Purchase Agreement.  The Company shall provide the Holder with
prompt written notice of all actions taken pursuant to this Warrant, including
in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record with respect to any
dividend or distribution upon the shares of Common Stock.
 
7.      AMENDMENT AND WAIVER.  Except as otherwise provided herein, the
provisions of this Warrant may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Required
Holders; provided that no such action may increase the exercise price of any
Warrants issued under the Securities Purchase Agreement or decrease the number
of shares or class of stock obtainable upon exercise of any Warrants issued
under the Securities Purchase Agreement without the written consent of the
Holder.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Warrants then outstanding.
 
8.      GOVERNING LAW.  This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California without regard to
the choice of law principles thereof.
 
9.      CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly
drafted by the Company and all the Holders and shall not be construed against
any person as the drafter hereof.  The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.
 
 





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 
10.      DISPUTE RESOLUTION.  In the case of a dispute as to the determination
of the Exercise Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant.  The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
11.      TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company, except as may otherwise be
prohibited by U.S. or other applicable securities laws, or by the Securities
Purchase Agreement.
 
12.      CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms
shall have the following meanings:
 
(a)      “Business Day” means any day other than Saturday, Sunday or other day
on which commercial banks in the City of Los Angeles are authorized or required
by law to remain closed.
 
(b)      “Common Stock” means (i) the Company’s shares of Common Stock, par
value $0.001 per share, and (ii) any share capital into which such Common Stock
shall have been changed or any share capital resulting from a reclassification
of such Common Stock.
 
(c)      “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(d)      “Required Holders” means the holders of the Warrants representing at
least a majority of shares of Common Stock underlying the Warrants then
outstanding.
 
(e)      “Securities” means Common Stock and the Warrants issued pursuant to the
Securities Purchase Agreement.
 

















Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 

 
SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC.
         
 
By:
/s/        Jianhua Lv       Chief Executive Officer          






Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
OF
SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC.


The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of SinoCoking Coal and Coke
Chemical Industries, Inc., a Florida corporation (the “Company”), evidenced by
the attached Warrant to Purchase Common Stock (the “Warrant”).  Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.


1.  Exercise Price.  The Holder hereby elects to exercise the Warrant to
purchase ________________ Warrant Shares for an aggregate cash exercise price of
$____________, and a copy of documents evidencing of the payment of such amount
to the Company is included with this Exercise notice.


2.  Delivery of Warrant Shares.  The Company shall deliver the foregoing Warrant
Shares to the holder in accordance with the terms of the Warrant.




Date: _______________ __, ______




   Name of Registered Holder




By:           
Name:
Title:





Common Stock Warrant –  SinoCoking (Reg D)
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______________
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent].

 

 
SINOCOKING COAL AND COKE CHEMICAL INDUSTRIES, INC.
         
 
By:
        Name        Title           